 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JULIE C. REAGIN (CABN 167934)
   Assistant United States Attorney
 4

 5           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 6           Telephone: (415) 436-7181
             Fax: (415) 436-6570
 7           Email: Julie.Reagin@usdoj.gov
 8
     Attorneys for Plaintiff
 9

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                          CASE NO. CR-00-0642-01 MMC
14
             Plaintiff,                                 [PROPOSED]
15
        v.                                              ORDER GRANTING APPLICATION FOR
16                                                      WRIT OF CONTINUING GARNISHMENT
17   WALLETA KRETZ,

18           Defendant,
19

20   CONTRA COSTA COUNTY EMPLOYEES’
     RETIREMENT ASSOCIATION,
21
             Garnishee.
22

23

24           Upon consideration of the United States’ Application for Writ of Continuing Garnishment and for

25 good cause shown,

26           IT IS HEREBY ORDERED that the United States’ Application for Writ of Continuing

27 Garnishment is granted.

28           IT IS FURTHER ORDERED that the Clerk of the Court shall issue a Writ of Continuing

     [PROPOSED] ORDER GRANTING APPLICATION FOR WRIT OF CONTIUING GARNISHMENT
     CASE NO. CR-00-0642-01 MMC                 1
 1 Garnishment to the Contra Costa County Employees’ Retirement Association, for the purpose of

 2 garnishing defendant Walleta Kretz’s property in which defendant Walleta Kretz has a substantial

 3 nonexempt interest, in order to satisfy the judgment entered against her in the above-captioned case.

 4        IT IS FURTHER ORDERED that the Clerk of the Court shall issue a Clerk's Notice of
     Post-Judgment Garnishment and Instructions to Defendant.
 5

 6 Dated: _____________
           March 5, 2019
                                                    HONORABLE
                                                    HONO
                                                      NORA
                                                      NO       MAXINE
                                                                  X NE M. CHESNEY
                                                         R BLE MAXI
                                                                  XI      CH
                                                                           HES
                                                                             SN
 7
                                                    UNITED
                                                      ITED STATES DISTRICT JUDGE
                                                    UNIT
                                                      IT                   JUDGG
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING APPLICATION FOR WRIT OF CONTIUING GARNISHMENT
     CASE NO. CR-00-0642-01 MMC                 2
